DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Amendment filed November 12, 2021 has been fully considered and entered.
Election/Restrictions
Claims 1-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 21, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 21, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on October 26, 2021 have all been considered and made of record (note the attached copy of form PTO-1449).
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  Claims 1-20 remain allowable over the prior art of record, which is the most relevant prior art known, for the reasons stated in the Office action mailed September 21, 2021.
The prior art of record, which is the most relevant prior art known, does not disclose or reasonably suggest the method defined by claim 21, comprising:
providing a fiber preform including a primary section; 
forming an opening in the primary section of the fiber preform along a length of the fiber preform, the opening being offset from a central axis of the fiber preform; 
inserting an insert element in the opening of the primary section of the fiber preform to create a secondary section of the fiber preform, the insert element being inserted at an off-center location with respect to a center of the primary section of the fiber preform; and 
consolidating, drawing, and twisting the fiber preform to generate a twisted rotator fiber, 
wherein, as a result of the twisting, the secondary section twists about an axis of the twisted rotator fiber along a length of the twisted rotator fiber, wherein a rate of twist at which the secondary section twists about the axis increases from a first rate of twist at a first end of the fiber preform to a second rate of twist at a second end of the fiber preform, and 
wherein the secondary section being twisted about the axis is to cause an optical beam, launched at the first end of the optical fiber device, to be at least partially converted to a rotary optical beam at the second end of the optical fiber device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874